1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   GARLAND JONES,                                      Case No.: 19cv2127 MMA (BLM)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   M. POLLARD, Warden,
15                                  Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254.
19                 FAILURE TO SATISFY FILING FEE REQUIREMENT
20         Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
21   forma pauperis. Because this Court cannot proceed until Petitioner has either paid the
22   $5.00 filing fee or qualified to proceed in forma pauperis, the Court DISMISSES the
23   case without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254. If Petitioner wishes to
24   proceed with this case, he must submit, no later than January 13, 2020, a copy of this
25   Order with the $5.00 fee or with adequate proof of his inability to pay the fee.
26   ///
27   ///
28   ///

                                                     1
                                                                                19cv2127 MMA (BLM)
1        FAILURE TO STATE A COGNIZABLE CLAIM ON FEDERAL HABEAS
2          Additionally, in accordance with Rule 4 of the rules governing § 2254 cases,
3    Petitioner has failed to allege that his state court conviction or sentence violates the
4    Constitution of the United States.
5          Title 28, United States Code, § 2254(a), sets forth the following scope of review
6    for federal habeas corpus claims:
7                        The Supreme Court, a Justice thereof, a circuit judge, or a
                  district court shall entertain an application for a writ of habeas
8
                  corpus in behalf of a person in custody pursuant to the
9                 judgment of a State court only on the ground that he is in
                  custody in violation of the Constitution or laws or treaties of the
10
                  United States.
11
12   28 U.S.C. § 2254(a) (emphasis added). See Hernandez v. Ylst, 930 F.2d 714, 719 (9th
13   Cir. 1991); Mannhalt v. Reed, 847 F.2d 576, 579 (9th Cir. 1988); Kealohapauole v.
14   Shimoda, 800 F.2d 1463, 1464-65 (9th Cir. 1986). Thus, to present a cognizable federal
15   habeas corpus claim under § 2254, a state prisoner must allege both that he is in custody
16   pursuant to a “judgment of a State court,” and that he is in custody in “violation of the
17   Constitution or laws or treaties of the United States.” See 28 U.S.C. § 2254(a).
18         Here, Petitioner claims that the Department of Corrections and Rehabilitation
19   “purposely withheld documents,” seemingly related to a civil rights complaint. (Pet. at 6,
20   ECF No. 1.) Petitioner further alleges prison officials have failed to adequately protect
21   him while in custody. (Id. at 8.) In no way, however, does Petitioner claim he is “in
22   custody in violation of the Constitution or laws or treaties of the United States.” 28
23   U.S.C. § 2254. Petitioner’s claims are not cognizable on habeas because they do not
24   challenge the constitutional validity or duration of confinement. See 28 U.S.C. §
25   2254(a); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); Heck v. Humphrey, 512 U.S.
26   477, 480–85 (1994).
27         Challenges to the fact or duration of confinement are brought by petition for a writ
28   of habeas corpus, pursuant to 28 U.S.C. § 2254; challenges to conditions of confinement

                                                    2
                                                                                 19cv2127 MMA (BLM)
1    are brought pursuant to the Civil Rights Act, 42 U.S.C. § 1983. See Preiser, 411 U.S. at
2    488-500. When a state prisoner is challenging the very fact or duration of his physical
3    imprisonment, and the relief he seeks is a determination that he is entitled to immediate
4    release or a speedier release from that imprisonment, his sole federal remedy is a writ of
5    habeas corpus. Id. at 500. On the other hand, a § 1983 action is a proper remedy for a
6    state prisoner who is making a constitutional challenge to the conditions of his prison life,
7    but not to the fact or length of his custody. Id. at 499; McIntosh v. United States Parole
8    Comm’n, 115 F.3d 809, 811-12 (10th Cir. 1997).
9          Further, the Court notes that Petitioner cannot simply amend his Petition to state a
10   federal habeas claim and then refile the amended petition in this case. He must exhaust
11   state judicial remedies before bringing his claims via federal habeas. State prisoners who
12   wish to challenge their state court conviction must first exhaust state judicial remedies.
13   28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). To exhaust
14   state judicial remedies, a California state prisoner must present the California Supreme
15   Court with a fair opportunity to rule on the merits of every issue raised in his or her
16   federal habeas petition. See 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133-34.
17   Moreover, to properly exhaust state court judicial remedies a petitioner must allege, in
18   state court, how one or more of his or her federal rights have been violated. The Supreme
19   Court in Duncan v. Henry, 513 U.S. 364 (1995) reasoned: “If state courts are to be given
20   the opportunity to correct alleged violations of prisoners’ federal rights, they must surely
21   be alerted to the fact that the prisoners are asserting claims under the United States
22   Constitution.” Id. at 365-66 (emphasis added). For example, “[i]f a habeas petitioner
23   wishes to claim that an evidentiary ruling at a state court trial denied him the due process
24   of law guaranteed by the Fourteenth Amendment, he must say so, not only in federal
25   court, but in state court.” Id. (emphasis added).
26         Additionally, the Court cautions Petitioner that under the Antiterrorism and
27   Effective Death Penalty Act of 1996, a one-year period of limitation shall apply to a
28   petition for a writ of habeas corpus by a person in custody pursuant to the judgment of a

                                                   3
                                                                                19cv2127 MMA (BLM)
1    State court. The limitation period shall run from the latest of:
2                       (A) the date on which the judgment became final by the
                  conclusion of direct review or the expiration of the time for
3
                  seeking such review;
4
                        (B) the date on which the impediment to filing an
5
                  application created by State action in violation of the
6                 Constitution or laws of the United States is removed, if the
                  applicant was prevented from filing by such State action;
7
8                        (C) the date on which the constitutional right asserted
                  was initially recognized by the Supreme Court, if the right has
9
                  been newly recognized by the Supreme Court and made
10                retroactively applicable to cases on collateral review; or
11
                         (D) the date on which the factual predicate of the claim
12                or claims presented could have been discovered through the
                  exercise of due diligence.
13
14   28 U.S.C. § 2244(d)(1)(A)-(D) (West Supp. 2002).
15         The Court also notes that the statute of limitations does not run while a properly
16   filed state habeas corpus petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza,
17   183 F.3d 1003, 1006 (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000)
18   (holding that “an application is ‘properly filed’ when its delivery and acceptance [by the
19   appropriate court officer for placement into the record] are in compliance with the
20   applicable laws and rules governing filings.”). However, absent some other basis for
21   tolling, the statute of limitations does run while a federal habeas petition is pending.
22   Duncan v. Walker, 533 U.S. 167, 181-82 (2001).
23                                         CONCLUSION
24         Based on the foregoing, the Court DISMISSES this action without prejudice
25   because Petitioner has failed to satisfy the filing fee requirement and failed to state a
26   cognizable federal claim. To have this case reopened, Petitioner must, no later than
27   January 13, 2020: (1) either pay the filing fee or provide adequate proof of his inability
28   to pay AND (2) file a First Amended Petition that cures the pleading deficiencies set

                                                   4
                                                                                 19cv2127 MMA (BLM)
1    forth above. For Petitioner’s convenience, a blank In Form Pauperis Application and a
2    blank First Amended Petition form are included with this Order.
3
4          IT IS SO ORDERED.
5
6    Dated: November 18, 2019
7                                                    HON. MICHAEL M. ANELLO
                                                     United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                           19cv2127 MMA (BLM)
